PER CURIAM.
— The Chief Justice and Mr. Justice Campbell are of the opinion that the evidence in this ease is insufficient to sustain a conviction of an assault with intent to commit rape, and that therefore the judgment of the lower court should be reversed. Mr. Justice Nave dissents from the views of the Chief Justice and Mr. Justice Campbell, but is of opinion that the judgment should be reversed on the ground of improper remarks made by special counsel for the territory during the progress of the trial prejudicial to the appellant. From the views of Mr. Justice Nave the Chief Justice and Mr. Justice Campbell dissent. Mr. Justice Doan dissents from the views of all the other justices sitting, and is of the opinion that the judgment should be affirmed. The majority of the court having reached the conclusion that the judgment should be reversed, it will be so ordered; but inasmuch as a majority of the members of the court are not in accord in their reasons for a reversal, an opinion setting forth the grounds and reasons for the conclusions reached would be but an expression of a minority of the court, and would serve no useful purpose, and none, therefore, will be given. The judgment of the district court is reversed, and the case remanded to that court for a new trial.